           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

SEBASTIAN TRAMELL MOORE                                               PLAINTIFF

v.                       No. 3:19-cv-386-DPM

BARNES, Sergeant, Greene County;
BRENT COX, Admin., Greene County Jail;
RUBY, Sergeant, Greene County Jail;
and DOE, Greene County Jail Policy                                DEFENDANTS

                                  ORDER
     The Court adopts           Magistrate Judge            Deere's    unopposed
recommendation, NQ 8.    FED.   R. CIV. P. 72(b) (1983 addition to advisory
committee notes).    Moore's amended complaint will be dismissed
without prejudice for failure to state a claim. This dismissal counts as
a "strike" for purposes of 28 U.S.C. § 1915(g). An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.
                                       ~ y { d f±::_
                                                        V

                                   D.P. Marshall Jr.
                                   United States District Judge

                                      IB   !c/nvQ/\y ;i.o;;;..o
